Case: 21-60099      Document: 00516308618         Page: 1    Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-60099                             May 5, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Jose Patricio Sandoval-Salmeron,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A094 798 908


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Jose Patricio Sandoval-Salmeron, a native and citizen of El Salvador,
   petitions for review of the decision of the Board of Immigration Appeals
   (BIA) dismissing his appeal from the denial of his application for cancellation
   of removal. He contends that the BIA committed legal error and abused its


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60099     Document: 00516308618           Page: 2   Date Filed: 05/05/2022




                                    No. 21-60099


   discretion in affirming the determination that he failed to demonstrate that
   his removal would cause exceptional and extremely unusual hardship to his
   children.
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Guerrero Trejo
   v. Garland, 3 F.4th 760, 774 (5th Cir. 2021).
          Cancellation of removal is available to applicants who have been
   continuously present in the United States for 10 or more years prior to filing
   an application, who can establish good moral character during that time, who
   have no disqualifying convictions, and whose spouse, children, or parent
   would suffer exceptional and extremely unusual hardship if the applicant
   were removed. 8 U.S.C. § 1229b(b)(1). Despite his assertions to the
   contrary, the consequences facing his children if he were removed are not
   “‘substantially’ beyond the ordinary hardship that would be expected when
   a close family member leaves this country.” Guerrero Trejo, 3 F.4th at 775
   (quoting In Re Monreal-Aguinaga, 23 I. & N. Dec. 56, 62 (BIA 2001)).
   Moreover, his claim that his testimony was erroneously characterized as
   nothing more than a generalized fear of crime is belied by the record because
   before determining that he was ineligible for cancellation of removal, the
   immigration judge, whose decision the BIA adopted and affirmed, explicitly
   considered his testimony that he had previously been extorted by gangs in El
   Salvador, that he had been shot at and cut with a machete when he could not
   pay the gangs, and that his brother was murdered by the gang members who
   were extorting him. Because the record does not compel a finding that his
   children would suffer exceptional and extremely unusual hardship if he were
   removed, substantial evidence supports the determination that Sandoval-




                                         2
Case: 21-60099     Document: 00516308618         Page: 3   Date Filed: 05/05/2022




                                  No. 21-60099


   Salmeron was ineligible for cancellation of removal. See Guerrero Trejo, 3
   F.4th at 774.
          Accordingly, the petition for review is DENIED.




                                       3